Exhibit 10.10

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Asterisks denote omissions.

NOTE PURCHASE AGREEMENT

TERI-GUARANTEED START EDUCATION LOAN PROGRAM

CHARTER ONE BANK, N.A.

This Note Purchase Agreement, by and between Charter One Bank, N.A. (“Program
Lender”), a national banking association organized under the laws of the United
States and having a principal office located at 1215 Superior Avenue, Cleveland,
Ohio 44114, and THE FIRST MARBLEHEAD CORPORATION, a Delaware corporation having
a principal place of business at 800 Boylston Street, 34th Floor, Boston,
Massachusetts 02199-8157 (“FMC”), is made as of March 25 2004;

W I T N E S S E T H:

WHEREAS, Program Lender is in the business of making education loans under
education lending programs, including, without limitation, the Start Education
Loan Program (as defined in Section 1); and

WHEREAS, FMC exists to provide funds for education loans for the benefit of
students at Participating Institutions (as defined in Section 1); and

WHEREAS, in order to facilitate funding of Start Education Conforming Loans (as
defined in Section 1), Program Lender has agreed to sell, from time to time,
pools containing Start Education Conforming Loans originated by Program Lender
to FMC or a Purchaser Trust (as defined in Section 1); and

WHEREAS, the Start Education Conforming Loans are made by Program Lender and
purchased by FMC on the condition that they qualify for and in fact are covered
by a guaranty issued by The Education Resources Institute, Inc. (“TERI”).


--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of these presents and the covenants contained
herein, the parties hereto hereby agree as follows:

I.                                         Definitions.  Capitalized terms used
herein without definition have the meanings set forth in the Program Guidelines.

“Affiliate” shall mean, as to any person, any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such person.  A person shall be deemed to control another person if the
controlling person possesses, directly or indirectly, the power to direct or to
cause the direction of the management and policies of the other person, whether
through the ownership of voting securities, by contract or otherwise.

“Ambac” means Ambac Assurance Corporation.

“Business Day” shall mean any day other than: (a) a Saturday or Sunday, or (b) a
day on which banking institutions in the State of Ohio are required or
authorized by law or executive order to be closed.

“Collateral” has the meaning set forth in the Security Agreement.

“Custodian” means U.S. Bank National Association, its successors and assigns, in
its capacity as Bank under the Security Agreement of even date herewith and as
Depository Institution under the Control Agreement of event date herewith
(collectively, “Security Documents”), or a successor custodian appointed in
accordance with the Security Documents.

“Direct to Consumer” loans are those Start Education Conforming Loans for which
proof of enrollment, but no school certification, is obtained, as set forth in
the Program Guidelines. “Direct to Consumer” loans are identified in Schedule
3.3 of the Guaranty Agreement under the heading “Charter One Direct to Consumer
Start Education Referral Loan Products.”

2


--------------------------------------------------------------------------------


“First Marblehead” or “FMC” shall mean The First Marblehead Corporation, a
Delaware corporation.

“First Payment Date” means the date when the first monthly payment is due with
respect to a particular Start Education Conforming Loan.

“Guaranty Agreement” means the Guaranty Agreement between Program Lender and
TERI dated February        , 2004, as it may be amended from time to time.

“Loan” shall mean a loan of funds, including all disbursements thereof, made by
the Program Lender to a Borrower (as defined in the Guaranty Agreement) under
the Start Education Program.

“MBIA” means MBIA Insurance Corporation.

“Minimum Purchase Price” has the meaning set forth in Section 2.04.

“Note Insurer” means Ambac, MBIA, or any other provider of credit insurance or
note insurance with respect to the obligations of the Purchaser Trust.

“Option Period” means, with respect to any particular Start Education Conforming
Loan, the period beginning on the first date such loan becomes a “Seasoned Loan”
and ending [**] days thereafter or such longer period as the parties may agree
to in writing.

“Origination Agreement” refers to (a) the Origination Agreement to be entered
into between TERI and Program Lender with respect to origination of Start
Education Conforming Loans, as amended from time to time, and (b) any subsequent
agreement relating to origination services provided to Program Lender with
respect to Start Education Notes purchased under this Agreement that is
acceptable in form and substance to each of FMC and TERI.

“Origination Records” means and refers to the original Start Education Loan
Application and Note, a form of cosigner notice when required under 16 C.F.R. §
444, and any other

3


--------------------------------------------------------------------------------


standardized documentation specified from time to time in the Program Guidelines
as required to be received by the Servicer from the Program Lender in order to
service Start Education Conforming Loans adequately and accurately.

“Participating Institution” means an educational institution approved by TERI
for receipt of Start Education Conforming Loan funds.

“PHEAA” shall mean the Pennsylvania Higher Education Assistance Agency, a public
corporation and government instrumentality organized under the laws of the
Commonwealth of Pennsylvania, and having an address at 1200 North Seventh
Street, Harrisburg, Pennsylvania 17102.

“Pledged Account” has the meaning set forth in the Security Agreement.

“Program Guidelines” means the Program Guidelines attached to the Guaranty
Agreement as Exhibit A.

“Purchase Date” shall mean the date of consummation of a Securitization
Transaction with respect to a particular Pool of Seasoned Loans originated by
Program Lender, which date:  (a) shall be set by written notice from FMC to
Program Lender, given to Program Lender not less than five (5) Business Days in
advance of the specified date, and (b) shall occur [**] for each loan in such
Pool.

“Purchaser Trust” shall mean and refer to a trust or other SPE formed by FMC or
by any Affiliate of FMC for the purpose of purchasing Start Education Conforming
Loans.  Any action required or permitted to be taken by FMC hereunder may be
taken by a Purchaser Trust with respect to a particular Pool.

“Rating Agencies” shall mean and refer to Standard and Poor’s Corporation and/or
Moody’s Investors Service, Inc., and/or Fitch Investors Services.

4


--------------------------------------------------------------------------------


“Referral Marketing Agreements” shall mean those contracts of same name between
Wholesale Marketer and marketing entities (“Referral Marketers”) under which
such Referral Marketers market the Start Education Loan Program to prospective
borrowers.

“School Channel” loans are those Start Education Conforming Loans for which
school certification is obtained, as set forth in the Program Guidelines.
“School Channel” loans are identified in Schedule 3.3 of the Guaranty Agreement
under the heading “Charter One Bank School Channel Start Education Referral Loan
Products.”

“Seasoned Loan” means a Start Education Conforming Loan as of (i) [**] days
after the last disbursement for School Channel Start Education Conforming Loans
and (ii) [**] days after the last disbursement of the Direct to Consumer Start
Education Conforming Loans, but, in either case, shall exclude any loan
disbursed by paper check if the paper check has not yet been paid by the
drawee.  In the event a disbursement check is paid by the drawee more than (i)
[**] days after it is written and the loan is fully disbursed for School Channel
Start Education Conforming Loans and (ii) [**] days after it is written for
Direct to Consumer Start Education Conforming Loans, the loan shall become a
Seasoned Loan on the date of such payment.  For purposes of computation of the
Minimum Purchase Price, the term also includes defaulted Start Education
Conforming Loans not yet purchased by TERI.

“Securitization Costs” means the actual costs and expenses incurred by FMC, the
Purchaser Trust, and all others entitled to payment for expenses by the
Purchaser Trust or FMC, in connection with a Securitization Transaction
including, without limitation, the following:

(Structuring and Origination Fees; Copy/Binding Costs)

(Underwriting Expenses)

(Rating Fee)

(Owner Trustee and Indenture Trustee Transaction and First Year Fees; Expenses)

(Counsel for Indenture Trustee)

5


--------------------------------------------------------------------------------


(Counsel for FMC)

(Servicer Auditor)

(Bond Insurer)

“Securitization Transaction” shall mean and refer to the purchase of a Pool of
Seasoned Loans by FMC or a Purchaser Trust funded through the issuance and sale
of commercial paper, certificates, bonds or other securities or evidences of
indebtedness, the repayment of which is supported by payments on the Seasoned
Loans included in such Pool.  A Securitization Transaction may include, without
limitation, a continuing series of transactions occurring on a periodic basis in
which Program Lender makes a sale of then-outstanding Seasoned Loans to a
Purchaser Trust, which Purchaser Trust in turn either utilizes the Pool directly
as collateral for its own debt or resells the Pool (in whole or in part) in
further sales to a securitization conduit providing financing to the Purchaser
Trust.

“Servicer” shall mean and refer to PHEAA, or such other servicer as may be
approved by FMC and TERI and retained by the holder of Start Education
Conforming Loans in accordance with the terms hereof and of the Guaranty
Agreement.

“Servicing Agreement” refers to: (a) the Servicing Agreement between Servicer
and Program Lender with respect to servicing of Start Education Conforming
Loans, as amended from time to time, and (b) any subsequent servicing agreement
between Program Lender and the Servicer governing servicing of Start Education
Conforming Loans purchased under this Agreement, in either case such agreement
and any amendment thereto to be satisfactory in form and substance to FMC and
its counsel.

“SPE” means a special purpose entity formed and operated for the sole purpose of
acting as purchaser and owner of Start Education Conforming Loans.

6


--------------------------------------------------------------------------------


“Start Education Conforming Loans” shall mean Loans (a) made in accordance with
and conforming to the requirements of the Program Guidelines at the time the
Loans were made, (b) serviced by the Servicer in accordance with the Program
Guidelines, and (c) covered by and subject to all the benefits of the Guaranty
Agreement.

“Start Education Loan Pool” or “Pool” shall mean and refer to a group of Start
Education Notes purchased and pledged or intended to be purchased and pledged as
collateral in a particular Securitization Transaction.

“Start Education Notes” shall mean notes or other forms of consumer debt
instruments, evidencing Start Education Conforming Loans.

“Start Education Program” shall mean the Start Education Loan Program described
in the Program Guidelines.

“TERI Insolvency Event” means (1) the commencement by TERI of a voluntary
petition under the federal bankruptcy laws, as now constituted or hereafter
amended, or any other applicable federal or state bankruptcy, insolvency or
other similar laws, (2) the consent by TERI to the appointment of or taking
possession by a receiver, liquidator, trustee, custodian (or other similar
official) of or for TERI or for any substantial part of its property, (3) the
making by TERI of any assignment for the benefit of creditors, (4) the
insolvency or the failure of TERI generally to pay its debts as such debts
become due, or (5) a default under one or more Guaranty Agreements to which TERI
is a party because of a failure to pay claims, or the taking of action by TERI
in furtherance of any of the foregoing.

“Term” shall mean the period commencing on the effective date hereof and ending
upon termination hereof, all as set forth in Article X.

7


--------------------------------------------------------------------------------


“Trust Agreement” means, with respect to any particular Securitization
Transaction, the agreement pursuant to which a Purchaser Trust is formed.

“Trust Indenture” means, with respect to any particular Securitization
Transaction, the agreement pursuant to which FMC or a Purchaser Trust issues
evidences of indebtedness secured by the payments on the related Start Education
Conforming Loans.

“Wholesale Marketer” means FMC, in its capacity as Wholesale Marketer under the
Wholesale Marketing Agreement.

“Wholesale Marketing Agreement” means the Wholesale Marketing Agreement of
substantially even date herewith between FMC and Program Lender.

II.                                     Agreement for Purchase and Sale of
Notes.

2.01.                        Purchase and Sale; Best Efforts by Program Lender.

On each Purchase Date during the Term of this Agreement and subject to the
conditions set forth herein, Program Lender shall sell to FMC or a designee
Purchaser Trust, and FMC or such Purchaser Trust shall purchase, every Seasoned
Loan owned by Program Lender on the Purchase Date.  Program Lender shall enter
into and perform its obligations under the Wholesale Marketing Agreement.

2.02.                        Pre-Closing Information; FMC Best Efforts.

Program Lender will cause Servicer or TERI, as applicable, to inform FMC
periodically of information reasonably requested by FMC in anticipation of a
Securitization Transaction, including, without limitation, the number of
Seasoned Loans ready for purchase, the amount of paid and unpaid principal and
accrued interest with respect to each such Seasoned Loan, payment status
(including defaulted loans presented for guaranty payment), and the identity of
Participating Institutions affected by the Securitization, together with the
information contained

8


--------------------------------------------------------------------------------


in PHEAA’s MR-50 and MR-53 reports and TERI’s weekly origination report, which
reports shall be provided in electronic media in the Servicer’s or TERI’s
standard format. FMC will use its best efforts to specify a Purchase Date and
consummate a Securitization Transaction in which a Purchaser Trust will purchase
all of the Seasoned Loans, at least twice per calendar year. FMC shall have the
sole and exclusive right to purchase all Start Education Conforming Loans [**]
for each such loan, which right may be assigned to one or more Purchaser
Trusts.  Program Lender agrees, in consideration of FMC’s undertaking pursuant
to this section, not to sell to any third person any interest in any Start
Education Conforming Loans originated by Program Lender [**]. FMC may reschedule
the Purchase Date without penalty of any kind, provided that the Purchase Date
occurs prior to the conclusion of the Option Period for each and every Seasoned
Loan affected.

2.03.                        Pool Supplement.

Each purchase and sale of the Seasoned Loans included in a Pool on a Purchase
Date shall be made pursuant to a Pool Supplement substantially in the form of
Exhibit A which shall: (1) set forth the Minimum Purchase Price for the Seasoned
Loans included in the Pool, (2) incorporate by reference the terms and
conditions of this Agreement applicable to sales of Start Education Conforming
Loans, and (3) include a Schedule of Seasoned Loans setting forth the details
and characteristics of each such Seasoned Loan included in the Pool.  Each Pool
Supplement shall be executed by an authorized agent of each Purchaser Trust and
the Program Lender and shall be delivered on the related Purchase Date.  The
Purchaser Trust shall provide a preliminary settlement sheet in the form of
Schedule 1 to the Pool Supplement not less than two (2) Business Days prior to
the Purchase Date.

9


--------------------------------------------------------------------------------


2.04.                        Minimum Purchase Price.

On the Purchase Date, Program Lender shall assign and convey all Start Education
Conforming Loans originated by Program Lender included in the Pool to FMC, or a
Purchaser Trust, in consideration of receipt of the Minimum Purchase Price
therefor.  For purposes of this Agreement the term “Minimum Purchase Price”
shall mean the sum of the following amounts with respect to each of the Start
Education Conforming Loans to be purchased:

(a)          The unpaid principal amount ([**]) of the Start Education Seasoned
Loans in the Pool [**]; plus

(b)         [**] accrued and unpaid interest on such Start Education Conforming
Loans,[**]; plus

(c)          [**] fees paid by the Program Lender to The Education Resource
Institute, Inc. (TERI) with respect to such Start Education Conforming Loans
[**]; plus

(d)         The amount of any Guaranty Fees paid by Program Lender to TERI at
the time of the Securitization Transaction [**]; plus

(e)          A marketing fee and loan premium, [**]:

1.

[**]% with respect to School Channel K-12 Creditworthy Loans; plus

2.

[**]% with respect to School Channel Continuing Education Creditworthy Loans in
[**] & [**]; plus

3.

[**]% with respect to School Channel Undergraduate Creditworthy Loans in tiers
[**] & [**]; plus

4.

[**]% with respect to School Channel Graduate Creditworthy Loans in [**]& [**];
plus

5.

[**]% with respect to School Channel Graduate Credit-ready Loans; plus

6.

[**]% with respect to K-12 Direct to Consumer Creditworthy Loans; plus

7.

[**]% with respect to Continuing Education Direct to Consumer Creditworthy Loans
in [**] &[**]; plus

8.

[**]% with respect to all Continuing Education Direct to Consumer Creditworthy
Loans in[**]; plus

9.

[**]% with respect to all Undergraduate Direct to Consumer Creditworthy Loans in
[**] &[**]; plus

10.

[**]% with respect to all Undergraduate Direct to Consumer Creditworthy Loans in
[**]; plus

11.

[**]% with respect to all Graduate Direct to Consumer Creditworthy Loans in [**]
& [**]; plus

12.

[**]% with respect to all Graduate Direct to Consumer Creditworthy Loans in

 

[**]; minus

13.

[**] marketing fees advanced by FMC to Program Lender [**].

10


--------------------------------------------------------------------------------


2.05                           Inclusion of Other Loans in Securitization
Transaction

FMC and any Purchaser Trust Agree that Seasoned Loans will not be included in a
particular Securitization Transaction with loans originated by any financial
institution other than the Program Lender, unless (a) any such financial
institution is on the most recent list submitted to and approved by the Program
Lender on an annual basis (the “Approved List”) or (b) the Program Lender has
given its prior written consent to the inclusion of loans from a particular
financial institution in the Securitization Transaction in question.  The
Program Lender agrees that the following shall constitute the initial Approved
List, effective until the first anniversary of the date of this Agreement: [**].

III.                                 Procedures and Conditions for Transfer.

3.01.                        Conveyances of Start Education Conforming Loans;
Conditions to Purchase.

(a)                                  On each Purchase Date, upon execution and
delivery of the related Pool Supplement, Program Lender shall sell, transfer,
assign, set over and otherwise convey to FMC or the Purchaser Trust, without
recourse, all right, title and interest of Program Lender in and to:

(1)                                  The Seasoned Loans included in the related
Pool originated by Program Lender and all payments due or to become due thereon;

(2)                                  Any claims against TERI and proceeds of
such claims with respect to origination of the Seasoned Loans included in the
Pool;

(3)                                  Any claims against Servicer with respect to
servicing of the Seasoned Loans prior to the Purchase Date.

(4)                                  The proceeds of any and all of the
foregoing received after the Purchase Date or received prior thereto and not
credited against the Minimum Purchase Price as computed on the Purchase Date;
and

11


--------------------------------------------------------------------------------


(5)                                  All rights of Program Lender under the
Guaranty Agreement with respect to the Seasoned Loans in the Pool.

(b)                                 The obligation of FMC and/or any Purchaser
Trust to purchase the Seasoned Loans on the related Purchase Date shall be
subject to satisfaction of the following conditions (any of which may be waived
by FMC or such Purchaser Trust, in whole or in part in its sole discretion):

(1)                                  Program Lender shall have delivered to the
Purchaser Trust a duly authorized and executed Pool Supplement;

(2)                                  Each of the representations and warranties
made by Program Lender with respect to the Seasoned Loans included in such Pool
shall be true and correct in all material respects as of the related Purchase
Date;

(3)                                  Lender shall have entered into an
Origination Agreement and a Servicing Agreement satisfactory in form and
substance to FMC and such agreements shall be in full force and effect as of the
Purchase Date and shall not have been modified except with the express prior
written consent of FMC and Program Lender;

(4)                                  (a) Program Lender shall have performed and
observed the terms and conditions of this Agreement in all material respects;

(b) Program Lender and TERI shall have performed and observed the terms and
conditions of the Origination Agreement in all material respects and there shall
not have occurred a default thereunder

12


--------------------------------------------------------------------------------


(c) Program Lender and Servicer shall have performed and observed the terms and
conditions of the Servicing Agreement in all material respects and there shall
not have occurred a default thereunder;

(5)                                  The Seasoned Loans to be purchased shall
have been originated and serviced in conformity with the Program Guidelines in
all material respects and shall be covered by the Guaranty Agreement;

(6)                                  If requested by FMC, TERI shall have
executed and delivered a confirmation of guaranty in the form of a Certificate
of Guaranty, covering all Seasoned Loans being purchased, for the benefit of the
Purchaser Trust and the indenture trustee in the Securitization Transaction;

(7)                                  The Custodian, acting pursuant to the
Security Agreement, shall have transferred to the indenture trustee in the
Securitization Transaction the portion of the Pledged Account and the Collateral
specified in Section 4 of the Security Agreement;

(8)                                  If required by any other lender whose loans
are included in the Securitization Transaction, the Program Lender shall have
executed and delivered a Co-Lender Indemnification Agreement substantially in
the form of Exhibit B;

(9)                                  Program Lender shall have delivered the
opinion of its counsel confirming the matters set forth in subsections 5.02(a)
and (b), such opinion to be satisfactory in form and substance to counsel for
FMC;

(10)                            Program Lender shall, at its own expense, on or
prior to the Purchase Date, indicate in computer files (held by it or by its
servicer) relating to Start

13


--------------------------------------------------------------------------------


Education Conforming Loans that the Seasoned Loans identified in the related
Pool Supplement have been sold to the Purchaser Trust pursuant to this Agreement
and such Pool Supplement;

(11)                            Program Lender hereby authorizes the filing of a
UCC-1 financing statement with respect to the Seasoned Loans included in such
Pool in the appropriate office of the jurisdiction in which the Program Lender
is located (or, in the event of a change of law, Program Lender shall have
taken, but at no additional cost or expense to the Program Lender, such action
as may be reasonably required by the Purchaser Trust); and

(12)                            As of such Purchase Date: (i) Program Lender was
not insolvent and will not become insolvent as a result of the sale and transfer
of Seasoned Loans on such Purchase Date, (ii) Program Lender did not intend to
incur or believe that it would incur debts that would be beyond Program Lender’s
ability to pay as such debts matured, (iii) such transfer was not made with
actual intent to hinder, delay or defraud any Person, and (iv) Program Lender
was “Well Capitalized,” as such term is defined by the rules and regulations
promulgated by the Office of the Comptroller of the Currency as in effect on the
Purchase Date.

(c)                                  The obligation of Program Lender to sell
the Seasoned Loans included in the Pool on a related Purchase Date is subject to
satisfaction of the following conditions (any of which may be waived by Program
Lender in whole or in part, in its sole discretion):

(1)                                  Purchaser Trust shall have delivered to
Program Lender a duly authorized and executed Pool Supplement; and

14


--------------------------------------------------------------------------------


(2)                                  Purchaser Trust shall have paid the Minimum
Purchase Price to Program Lender by wire transfer of immediately available
funds.  Such wire transfer shall be made in conformity with the following wire
instructions:

Charter One Bank

Attn: Student Loans-ENYH955

1215 Superior Ave

Cleveland, OH 44114

Account Number 235520/2955

ABA Number      241070417

Comments: Proceeds of Loan Sale

3.02.                        Delivery of Documents.

On the Purchase Date, Program Lender shall deliver to the Servicer, as agent for
the Purchaser Trust, and/or to the trustee of the Trust Indenture, each Start
Education Note evidencing a Seasoned Loan included in the Pool and the related
Origination Records.  If a Co-Lender Indemnification Agreement is required as a
condition of FMC’s or any Purchaser Trust’s obligations under Section 3.01(b)(8)
hereof, Program Lender shall execute and deliver a Co-Lender Indemnification
Agreement to each lender selling loans in the Securitization Transaction.

3.03.                        Confirmation of Representations and Warranties.

In each Pool Supplement, Program Lender shall confirm and certify its
representations and warranties contained herein as if fully set forth in the
Pool Supplement.

3.04.                        Rights Transferred.

The transfer of funds pursuant to Section 2.04 hereof shall constitute, and the
delivery to FMC, or its designated Purchaser Trust of each Pool Supplement shall
evidence, a sale and assignment to FMC or the Purchaser Trust of the related
Seasoned Loans and of all of Program Lender’s interest in such Seasoned Loans. 
As purchaser of such Seasoned Loans, FMC or the Purchaser Trust shall receive:
(i) interest on such Seasoned Loans from and after the Purchase

15


--------------------------------------------------------------------------------


Date, and (ii) any and all other payments and recoveries received by the
Servicer or Program Lender from the borrowers and co-signers of such Seasoned
Loans, or others pursuant to, or in respect of, such Seasoned Loans from and
after the Purchase Date, and all proceeds thereof.

3.05.                        Subsequent Receipts.

In the event that Program Lender shall receive, subsequent to any such
assignment, any amounts whatsoever in respect to the Seasoned Loans so assigned
in the nature of those described in Section 3.04 above, such amounts shall be
held by Program Lender in trust for FMC or the Purchaser Trust to which it has
sold the Notes, and the Program Lender shall deliver such amounts within ten
(10) business days to the trustee under the Trust Indenture.

3.06.                        Assignment of Origination Rights.

Program Lender shall insure that Program Lender’s rights under the Servicing
Agreement and the Origination Agreement with respect to any matters occurring
prior to the Purchase Date and affecting the Seasoned Loans included in each
Pool shall be transferred to FMC or the Purchaser Trust by execution and
delivery of a Pool Supplement.  Program Lender shall require the party who
originated each such Seasoned Loan to complete any loan origination services
being performed for Program Lender on the Purchase Date so that complete
Origination Records are ready for transfer to the Purchaser Trust (or to
Servicer on its behalf).

3.07.                        No Assumption of Liability to Fund Start Education
Loan Notes.

By their purchase of Seasoned Loans (and any related Start Education Notes),
neither FMC nor any Purchaser Trust, shall assume any liability, responsibility
or obligation with respect to any disbursements or reimbursements that are due
and owing, or which are, or may be alleged to be due and owing, by Program
Lender to any Participating Institution or to any Seasoned Loan borrower by
reason of the Seasoned Loans included in the Pool and evidenced by the Start

16


--------------------------------------------------------------------------------


Education Notes.  Program Lender shall be solely responsible to fulfill its
obligations under any agreements it may have with any Participating Institution
regarding origination and funding of such Seasoned Loans.  Notwithstanding the
foregoing, FMC or the Purchaser Trust shall assume from Program Lender any
liability to repurchase from TERI a defaulted Loan upon cure of the default,
with respect to any Loan that would be a Seasoned Loan but for such default and
purchase by TERI.  Such repurchase obligation shall be governed by the
Certificate of Guaranty described in Section 3.01(b)(6), above.

3.08.                        Servicing and Origination Costs.

Program Lender shall be solely responsible for and shall pay all costs due to
any third party from Program Lender (including, without limitation, amounts due
to TERI or Servicer) with respect to origination of Start Education Conforming
Loans and with respect to loan servicing of Start Education Conforming Loans
incurred prior to purchase of a Start Education Conforming Loan hereunder.  FMC
shall be solely responsible for and shall pay any obligations it has incurred in
connection with the Start Education Conforming Loans and shall be solely
responsible for arranging and paying all costs for servicing of the Start
Education Conforming Loans after purchase of such Loans.

3.09.                        Securitization Costs.  FMC or the Purchaser Trust
shall be solely responsible for and shall pay any Securitization Costs and any
and all obligations it has incurred in connection with the purchase, financing
of purchase and securitization of the Seasoned Loans.

3.10.                        Effect of Loan Cancellations.  In the event that
the Borrower cancels a Seasoned Loan in a manner and at a time permitted under
the Program Guidelines, if that Seasoned Loan has already been purchased under
this Agreement, Program Lender will return to the Purchaser Trust all amounts
received by it with respect to such purchase. FMC shall prepare an accounting

17


--------------------------------------------------------------------------------


of all such cancellations within 30 days after the last date permitted for
cancellation of Seasoned Loans purchased on a particular Purchase Date.

IV.                                 Limitation of Obligations of FMC and
Purchaser Trust.

4.01.                        FMC’s obligation in connection with the purchase of
Seasoned Loans is limited to using its best efforts to cause a Securitization
Transaction to occur and to use the proceeds thereof to fund the purchase of
Seasoned Loans by FMC or a Purchaser Trust.  Upon the designation of a Purchase
Date and, if applicable, a Purchaser Trust by FMC, FMC shall be obligated to
cause the consummation of a Securitization Transaction and the payment of the
Minimum Purchase Price to Program Lender; provided, however, that the obligation
of FMC and any Purchaser Trust to consummate the Securitization Transaction
shall be conditioned upon and subject to the receipt by the Purchaser Trust of
Securitization Transaction proceeds, net of Securitization Costs equal to or
greater than the Minimum Purchase Price.

V.                                     Representations and Warranties.

5.01.                        Representations and Warranties of FMC.

FMC makes the following representations and warranties as of the date hereof, as
of the date of each purchase of Seasoned Loans and as of any other date
specified below.  FMC shall cause each Purchaser Trust to make substantially the
same representations and warranties in a Pool Supplement as of the date of each
purchase of Seasoned Loans:

(a)                                  FMC represents and warrants that it is and
shall remain a Delaware corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has the requisite
corporate authority to conduct all activities and consummate all transactions
contemplated by this Agreement.

18


--------------------------------------------------------------------------------


(b)                                 FMC has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement,
and has duly authorized the execution, delivery and performance of, and has duly
executed and delivered this Agreement, and this Agreement constitutes the legal,
valid and binding obligation of FMC enforceable against FMC in accordance with
its terms, except that such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws.

(c)                                  Neither the execution and delivery of this
Agreement, the consummation of the transactions contemplated hereby, nor the
fulfillment of or compliance with the terms and conditions hereof, will conflict
with, or result in a breach of, or constitute a default under, any of the terms,
conditions or provisions of any legal restriction or any agreement or instrument
to which FMC is now a party or by which it is bound.

5.02.                        Representations and Warranties of Program Lender.

Program Lender makes the following representations and warranties as of the date
hereof, as of the date of each sale of Seasoned Loans to FMC or a Purchaser
Trust, and as of any other date specified below:

(a)                                  Program Lender represents and warrants that
it is, and shall continue to be, a national banking association duly organized,
validly existing and in good standing under the laws of the United States, and
has the requisite authority to conduct all activities and consummate all
transactions contemplated by this Agreement.

(b)                                 Program Lender has all requisite power and
authority to execute, deliver and perform its obligations under this Agreement,
and has duly authorized the execution, delivery and performance of, and has duly
executed and delivered this Agreement, and this Agreement, together with each
Pool Supplement executed pursuant hereto, constitutes the legal, valid and

19


--------------------------------------------------------------------------------


binding obligation of Program Lender enforceable against Program Lender in
accordance with its terms, except as such enforceability may be limited by (i)
receivership, conservatorship and supervisory powers of bank regulatory agencies
generally, (ii) applicable bankruptcy, receivership, conservatorship,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally from time to time in effect, or (iii) general
principles of equity.

(c)                                  Neither the execution and delivery of this
Agreement, the consummation of the transactions contemplated hereby, nor the
fulfillment of or compliance with the terms and conditions hereof, will conflict
with, or result in a breach of, or constitute a default under, any of the terms,
conditions or provisions of any legal restriction or any agreement or instrument
to which Program Lender is now a party or by which it is bound.

(d)                                 Each of the Start Education Conforming Loans
originated by Program Lender and sold to FMC or a Purchaser Trust pursuant to
any Securitization Transaction (i) is the valid, binding and enforceable
obligation of the borrower executing the same, and of any cosigner thereto, duly
and properly executed by each borrower, any student maker named therein, and any
cosigner thereunder, and enforceable against each borrower, any student maker
named therein, and any cosigner thereunder in accordance with its terms except
as enforceability may be affected by bankruptcy, insolvency, moratorium or other
similar laws affecting the rights of creditors generally and by equitable
principles, (ii) is covered by and entitled to the benefits of the Guaranty
Agreement to the extent of 100% of the principal thereof and accrued interest
thereon, (iii) is a Seasoned Loan, fully disbursed with no further requirement
for future advances thereunder.

20


--------------------------------------------------------------------------------


(e)                                  Each Start Education Conforming Loan was
originated in the United States of America, its territories, its possessions or
other areas subject to its jurisdiction by Program Lender, or its agents, in the
ordinary course of its business and was made to a borrower with legal capacity
to execute and deliver the Start Education Note under applicable law. Each Start
Education  Conforming Loan originated by Program Lender sold hereunder and any
accompanying notices and disclosures:

(i) conforms to all applicable state and federal laws, rules and regulations,
and

(ii) was documented on forms set forth in the Program Guidelines, including,
without limitation, promissory note forms that

(1) require interest accrual (whether or not such interest is being paid
currently or is being capitalized) and yield interest at the rate applicable
thereto; and

(2) provide or, when the payment schedule with respect thereto is determined,
will provide for payments on a periodic basis that fully amortize the principal
amount of the Start Education  Conforming Loan by its maturity, as such maturity
may be modified in accordance with any applicable deferral or forbearance
periods granted in accordance with applicable laws and the Program Guidelines;
and

(iii) contained consumer loan terms and involved guaranty fees payable to TERI
in strict conformity with the Program Guidelines.

The origination, servicing, and collection (if any) of each Start Education
Conforming Loan was conducted in accordance with

21


--------------------------------------------------------------------------------


(i) the Program Guidelines, including, without limitation, the requirements
therein that

(A) no loan be originated for a dead borrower or a borrower involved in a
bankruptcy proceeding,

(B) at least one borrower for each loan must be a United States citizen/national
or a permanent resident alien of the United States, and

(C) the borrower must have attained the age of majority at the time of the loan
application, and

(ii) all applicable state and federal laws including, without limitation, the
Equal Credit Opportunity Act.

No application to Program Lender for a Start Education Conforming Loan shall be,
or has been, rejected, approved or discouraged by Program Lender on the basis of
race, sex, color, religion, national origin, age (other than laws limiting the
capacity to enter a binding contract) or marital status, the fact that all or a
part of the borrower’s or co-signer’s, income derives from any public assistance
program, or the fact that the applicant, borrower or any co-signer has, in good
faith, exercised any right under the Consumer Credit Protection Act.

(f)                                    Each Start Education Conforming Loan
originated by Program Lender sold to FMC or Purchaser Trust is in compliance
with any applicable usury laws at the time made and as of the time of assignment
to FMC or a Purchaser Trust.

(g)                                 There is no defense to payment,
counterclaim, right of rescission, or setoff with respect to any Start Education
Conforming Loan sold under this Agreement, and no fraud, error, omission,
misrepresentation, or similar occurrence with respect to any Start Education
Conforming Loan sold under this Agreement has taken place on the part of any
party involved in

22


--------------------------------------------------------------------------------


the origination of the Start Education Conforming Loan (including, without
limitation, fraud by the obligor under the Start Education Note).  There is no
action before any state or federal court, administrative or regulatory body,
pending or threatened against Program Lender in which an adverse result would
have a material adverse effect upon the validity or enforceability of Start
Education Conforming Loans originated by Program Lender and included in the
Pool.

(h)                                 Each and every Start Education Conforming
Loan sold pursuant to this Agreement is owned by Program Lender free and clear
of any liens, claims or demands of any person, and Program Lender has the
absolute right to transfer the same to FMC or a Purchaser Trust.

(i)                                     With respect to each Start Education 
Note originated by Program Lender and included in the Pool:  (A) the terms
thereof have not been impaired, waived, altered or modified in any respect,
except pursuant to written forbearance agreements in accordance with the
requirements of and in the terms set forth in the Program Guidelines, (B) the
borrower is not entitled to any refund, rebate, or reduction of any amounts paid
or due except in accordance with Section 3.10 hereof and the cancellation policy
in the Program Guidelines, and (C) such Start Education  Note has been serviced
at all times in accordance with the Program Guidelines, including, without
limitation the forms of promissory note therein , and is held by the Servicer
pursuant to the Servicing Agreement.

5.03.                        Exclusive Representations and Warranties.

The representations and warranties set forth in Section 5.02 above are the sole
and exclusive representations and warranties made by the Program Lender, its
representatives, agents, officers, directors and other employees, with respect
to this Agreement, any Pool Supplement, any Start Education Conforming Loan, any
obligor, and the sale of any Start Education Conforming Loan to the Purchaser
Trust hereunder or otherwise.

23


--------------------------------------------------------------------------------


5.04.                        Remedy for Breach of Representations and
Warranties.

In the event any representation or warranty made by Program Lender pursuant to
Section 5.02 above shall prove to be inaccurate or incomplete as of the date
when made, Program Lender shall have the right (but not the obligation) to elect
by written notice to FMC to be given by Program Lender no later than sixty (60)
days after receipt of written notice from FMC of such alleged breach to
repurchase the affected Start Education Conforming Loan or Loans no later than
such 60th day for a cash purchase price equal to the outstanding principal
balance thereof plus all accrued and unpaid interest.  Upon receipt of said
repurchase price, FMC shall, or, if applicable, shall cause the Purchaser Trust
or the Servicer to, deliver the Start Education Note and the Origination Records
relating thereto to Program Lender, duly endorsed or assigned to Program Lender
or to such person as Program Lender may direct, in any such case, without
recourse to FMC or the Purchaser Trust.  Whether or not Program Lender exercises
its right of repurchase, Program Lender shall indemnify FMC, any Purchaser Trust
and any fiduciary under the Trust Agreement pursuant to Article VIII of this
Agreement.

VI.                                 Survival of Representations, Warranties and
Indemnities.

As to any Start Education Conforming Loans purchased hereunder, the
representations and warranties contained herein and the indemnifications and
indemnification procedures contained in Article VIII hereof with respect to such
Start Education Conforming Loans shall survive until each such Start Education
Conforming Loan is paid in full.

VII.                             Miscellaneous.

7.01.                        No Assignment.

No party may assign its rights or obligations under this Agreement without the
prior written consent of the parties hereto, provided, however, that: (a)
Program Lender may assign its

24


--------------------------------------------------------------------------------


rights hereunder to an Affiliate that is a national banking association or
state-chartered bank having the legal power and right under applicable law
(including, without limitation, usury law in the State where it is located) to
make Start Education Conforming Loans, and (b) FMC shall have the right to
create a Purchaser Trust to exercise FMC’s rights to purchase each Pool.  No
assignment shall relieve the assignor of liability hereunder.  Any assignment in
violation of this Section 7.01 shall be automatically null and void.

7.02.                        Amendment.

This Agreement may not be amended nor terms or provisions hereof waived unless
such amendment or waiver is in writing and signed by all parties hereto.

7.03.                        No Waiver.

No delay or failure by any party to exercise any right, power or remedy
hereunder shall constitute a waiver thereof by such party, and no single or
partial exercise by any party of any right, power or remedy shall preclude other
or further exercise thereof or any exercise of any other rights, powers or
remedies.

7.04.                        Entire Agreement.

This Agreement and the documents and agreements referred to herein embody the
entire agreement and understanding among the parties hereto and supersede all
prior agreements and understandings relating to the subject matter hereof and
thereof.

7.05.                        Notices.

All notices given by any party to the others under this Agreement shall be in
writing delivered: (a) personally, (b) by facsimile transmission, (c) by
overnight courier, prepaid, or (d) by depositing the same in the United States
mail, certified, return receipt requested, with postage prepaid, addressed to
the party at the address set forth below.  Any party may change the address

25


--------------------------------------------------------------------------------


to which notices are to be sent by notice of such change to each other party
given as provided herein.  Such notices shall be effective on the date
received.  Notices shall be given as follows:

If to Program Lender:

Charter One Bank, N.A.

Attn: Robert Moriale

Student Lending Department

833 Broadway

Albany, NY 12207

If to FMC:

Daniel Maxwell Meyers

The First Marblehead Corporation

800 Boylston Street, 34th Floor

Boston, Massachusetts 02199-8157

Facsimile: (781) 639-4583

E-Mail: dmeyers@gateloan.com

With a copy to:

Richard P. Hackett, Esq.

Pierce Atwood

One Monument Square

Portland, ME 04101

Facsimile:  (207) 791-1350

E-Mail: rhackett@pierceatwood.com

7.06.                        Attorneys’ Fees.

In the event of a lawsuit or arbitration proceeding arising out of or relating
to this Agreement, the prevailing party shall be entitled to recover costs and
reasonable attorneys’ fees incurred in connection with the lawsuit or
arbitration proceeding, as determined by the court or arbitrator.

7.07.                        Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts (without reference to choice-of-law rules).

26


--------------------------------------------------------------------------------


7.08.                        Counterparts.

This Agreement may be executed in any number of counterparts, all of which
together shall constitute one agreement.

7.09.                        No Third Parties Benefited.

This Agreement is made and entered into for the protection and legal benefit of
the parties, and their permitted successors and assigns (including, without
limitation, any Purchaser Trust), and each and every Indemnified Person (all of
which shall be entitled to enforce the Indemnity contained in Sections 8.01 and
8.02 hereof), and no other person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement.

7.10.                        Opinions.

Concurrent with the execution hereof, each party shall deliver to the other the
opinion of its corporate counsel (which may be internal counsel) to the effect
that this Agreement has been duly authorized by all necessary corporate or other
organizational action, this Agreement is within the corporate or other
organizational power of such party and that this Agreement has been duly
executed and delivered by an authorized officer of the party.

7.11                           Exclusive Marketing Arrangement

Program Manager is the exclusive Wholesale Marketer of the Start Education Loan
Program pursuant to the Wholesale Marketing Agreement.  Program Lender shall not
market Start Education Loans except through Referral Marketers retained by FMC
in its capacity as Wholesale Marketer.  Program Lender shall not solicit Start
Education Loan borrowers with respect to any other financial service or product.

27


--------------------------------------------------------------------------------


VIII.                         Indemnification.

8.01.                        By Program Lender.

Regardless of the exercise or nonexercise of the repurchase right under Section
5.04, Program Lender shall indemnify and hold harmless FMC, each Purchaser Trust
and any fiduciary under any Trust Indenture, and any officer, director, employee
or agent of any of the foregoing (herein, collectively referred to as the
“Indemnified Persons”) against any and all liabilities, losses, costs, damages
and expenses, including, without limitation, attorneys’ fees and legal expenses
and sums paid, liabilities incurred or expenses paid or incurred in connection
with settling claims, suits or judgments or obtaining or attempting to obtain
release from liability under the Trust Indenture or this Agreement which such
Indemnified Person may sustain or incur by reason of any breach of any
representation, warranty or covenant of Program Lender contained herein.  This
section shall survive any termination of this Agreement.

8.02.                        By FMC.

FMC or the applicable Purchaser Trust, as the case may be, shall indemnify and
hold harmless Program Lender and any officer, director, employee or agent of
Program Lender (herein, collectively referred to as “Indemnified Persons”)
against any and all liabilities, losses, costs, damages, and expenses,
including, without limitation, attorneys’ fees and legal expenses and sums paid,
liabilities incurred or expenses paid or incurred in connection with settling
claims or judgments or obtaining or attempting to obtain release from liability,
which such Indemnified Person may sustain or incur by reason of any breach of
any representation, warranty or covenant of FMC or the applicable Purchaser
Trust, as the case may be, contained herein.  This section shall survive any
termination of this Agreement.

28


--------------------------------------------------------------------------------


8.03.                        Indemnity Procedures.

(a)                                  In the event that any claim or demand for
which an indemnifying party would be liable to an Indemnified Person hereunder
is asserted against or sought to be collected from an Indemnified Person by a
third party (an “Action”), the Indemnified Person shall promptly notify the
indemnifying party of such Action, specifying the nature of such claim or demand
and the amount or the estimated amount thereof to the extent feasible (which
estimate the parties agree shall not be conclusive of the final amount of such
claims and demand) (the “Claim Notice”).  The failure to provide the Claim
Notice to the indemnifying party promptly will not relieve the indemnifying
party of any liability it may have to the Indemnified Person giving the Claim
Notice, except to the extent that the indemnifying party demonstrates that the
defense of such action is actually and materially prejudiced by the indemnifying
party’s failure to give such Claim Notice promptly.  The indemnifying party
shall have ten (10) days from the delivery of the Claim Notice (the “Notice
Period”) to notify the Indemnified Person, (1) whether or not the indemnifying
party disputes liability to the Indemnified Person hereunder with respect to
such claim or demand and (2) notwithstanding any such dispute, whether or not
the indemnifying party desires, at its sole cost and expense, to defend the
Indemnified Person against such claim or demand in which case the indemnifying
party shall assume all past and future responsibility for such action and shall
reimburse the Indemnified Person for all expenses in connection with the
Action.  Notwithstanding the assumption by the indemnifying party of the defense
of any Action, the Indemnified Person shall be permitted to participate in such
defense at its cost and expense.

(b)                                 Pending the resolution of any dispute by the
indemnifying party of its liability with respect to any claim or demand, such
claim or demand shall not be settled without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld so long as
the Indemnified Person suffers no economic loss thereby and such settlement
includes an

29


--------------------------------------------------------------------------------


unconditional term thereof given by the claimant or plaintiff of a release of
the Indemnified Person from all liability with respect to the claim or demand. 
Notwithstanding the foregoing, if it is reasonably likely that damages in such
Action would result in an injunction or other equitable relief then the
Indemnified Person may, by notice to the indemnifying party, assume the right to
defend, compromise or settle such Action; provided, the indemnifying party may
participate in such Action at its expense and; provided, further, no such Action
shall be settled without the consent of both the Indemnified Person and the
indemnifying party.

(c)                                  In the event that an indemnifying party
notifies the Indemnified Person within the Notice Period that the indemnifying
party desires to defend the Indemnified Person against such claim or demand,
then, except as hereinafter provided, the indemnifying party shall have the
right and obligation to defend the Indemnified Person by appropriate
proceedings, which proceedings shall be promptly settled or prosecuted by the
indemnifying party to a final conclusion in such a manner as to avoid any risk
of the Indemnified Person becoming subject to liability for any other matter;
provided, however, the indemnifying party shall not, without the prior written
consent of the Indemnified Person, consent to the entry of any judgment against
the Indemnified Person or enter into any settlement or compromise which does not
include, as an unconditional term thereof, the giving by the claimant or
plaintiff to the Indemnified Person of a release, in form and substance
satisfactory to such Indemnified Person, as the case may be, from all liability
with respect to such claim or litigation.  If any Indemnified Person desires
settlement without the prior consent of the indemnifying party, which consent
shall not be unreasonably withheld, it may do so at its sole cost and expense.

(d)                                 If the indemnifying party elects not to
defend the Indemnified Person against such Action, whether by not giving the
Indemnified Person timely notice as provided above, or

30


--------------------------------------------------------------------------------


otherwise, then the Action may be defended by the Indemnified Person at the
indemnifying party’s cost and expense (without imposing any obligation on any
Indemnified Person to defend any such claim or demand), in which case it may
defend such Action in such a manner as it may deem appropriate (including
settlement) and then that portion thereof as to which such defense is
unsuccessful, in each case, shall be conclusively deemed to be a liability of
the indemnifying party hereunder; provided that if the indemnifying party shall
have disputed its liability to the Indemnified Person hereunder, as provided in
Section 8.03(a) above, then such determination or settlement shall not affect
the right of the indemnifying party to dispute the Indemnified Person’s claim
for indemnification.

(e)                                  In the event an Indemnified Person should
have a claim against the indemnifying party hereunder that does not involve a
claim or demand being asserted against or sought to be collected from it by a
third party, the Indemnified Person shall promptly send a Claim Notice with
respect to such claim to the indemnifying party.  If the indemnifying party
disputes its liability with respect to such claim or demand, the Indemnified
Person shall have the right to pursue all of its legal and equitable remedies
against the indemnifying party for indemnity hereunder.

8.04.                        Payment.  Upon the determination of the liability
under Section 8.03 hereof, the indemnifying party shall pay to the Indemnified
Person within ten (10) days after such determination, the amount of any claim
for indemnification made hereunder, subject to the limitations set forth
herein.  Upon payment in full of any claim, either by set off or otherwise, the
entity making payment shall be subrogated to the rights of the Indemnified
Person against any Person, with respect to the subject matter of such claim.

31


--------------------------------------------------------------------------------


IX.                                Dispute Resolution

9.01.                        Informal Dispute Resolution.

Any controversy or claim between the parties arising from or in connection with
this Agreement or the relationship of the parties under this Agreement whether
based on contract, tort, common law, equity, statute, regulation, order or
otherwise, and whether arising before or after the termination of this Agreement
(“Dispute”) shall be resolved as follows:

(a)                                  Upon written request of either party, the
parties will each appoint a designated representative whose task it will be to
meet for the purpose of endeavoring to resolve such Dispute.

(b)                                 The designated representatives shall meet as
often as the parties reasonably deem necessary to discuss the problem in an
effort to resolve the Dispute without the necessity of any formal proceeding.

(c)                                  Arbitration proceedings for the resolution
of a Dispute under Section 9.02 may not be commenced until the earlier to occur
of the following:

(i)                                     the designated representatives conclude
in good faith that amicable resolution through continued negotiation of the
matter does not appear likely; or

(ii)                                  the expiration of the thirty (30) day
period immediately following the initial request to negotiate the Dispute.

9.02.                        Arbitration.

If the provisions of Section 9.01 have been satisfied, but the Dispute has not
been resolved, then the Dispute shall be settled pursuant to the following:

(a)                                  Any controversy or claim between or among
the parties arising out of or relating to this Agreement or any agreements or
instruments relating hereto or delivered in connection herewith and any claim
based on or arising from an alleged tort, shall at the request of any party be
determined by arbitration.  The arbitration shall be conducted in accordance
with the United

32


--------------------------------------------------------------------------------


States Arbitration Act (Title 9, U.S. Code), notwithstanding any choice of law
provision in this Agreement, and under the Commercial Rules of the American
Arbitration Association (“AAA”).  The arbitrator(s) shall give effect to
statutes of limitation in determining any claim.  Any controversy concerning
whether an issue is arbitrable shall be determined by the arbitrator(s). 
Judgment upon the arbitration award may be entered in any court having
jurisdiction.  The institution and maintenance of an action for judicial relief
or pursuit of a provisional or ancillary remedy shall not constitute a waiver of
the right of any party, including the plaintiff, to submit the controversy or
claim to arbitration if any other party contests such action for judicial
relief.

(b)                                 No provision of this Section shall limit the
right of any party to this Agreement to exercise self-help remedies such as
setoff, foreclosure against or sale of any real or personal property collateral
or security, or obtaining provisional or ancillary remedies from a court of
competent jurisdiction before, after, or during the pendency of any arbitration
or other proceeding.  The exercise of a remedy does not waive the right of
either party to resort to arbitration or reference.  At the option of any party
holding a deed of trust, foreclosure under such deed of trust or mortgage may be
accomplished either by exercise of power of sale under the deed of trust or
mortgage or by judicial foreclosure.

9.03.                        Permissible Legal Proceedings.

Notwithstanding anything contained in Sections 9.01 and 9.02, (a) a party may
institute legal proceedings to seek a temporary restraining order or other
temporary or preliminary injunctive relief to prevent immediate and irreparable
harm to such party, and for which monetary damages would be inadequate, pending
final resolution of the dispute, controversy or claim pursuant to arbitration,
and (b) a party may institute legal proceedings if necessary to preserve a
superior position with respect to other creditors.  Such conduct shall not
constitute a

33


--------------------------------------------------------------------------------


waiver of the right of either party to resort to arbitration to obtain relief
other than that specified in this Section 9.03.

X.                                    Term and Termination.

10.01.               Term and Termination.

(a)                                  Termination by FMC. FMC may terminate this
Agreement if:

(1)                                 The Guaranty Agreement is terminated by
reason of a breach thereof by Program Lender; or

(2)                                  Program Lender materially breaches this
Agreement, and fails to cure such material breach, within 60 days of written
demand for cure; or

(3)                                  Program Lender shall file any proceeding
under the U.S. Bankruptcy Code or similar state insolvency act, or shall be the
subject of any involuntary bankruptcy proceeding, including without limitation a
seizure of assets by the FDIC, which proceeding is not dismissed within 60 days
after the filing thereof; or

(4)                                  the Guaranty Agreement expires or is not
renewed or a TERI Insolvency Event occurs.

(b)                                 Termination by Program Lender. Program
Lender may terminate this Agreement:

(1)                                  If the Guaranty Agreement is terminated by
reason of a breach thereof by TERI; or

(2)                                  If FMC materially breaches this Agreement,
and fails to cure such material breach, within 60 days of written demand for
cure; or

(3)                                  If FMC shall file any proceeding under the
U.S. Bankruptcy Code or similar state insolvency act, or shall be the subject of
any involuntary

34


--------------------------------------------------------------------------------


bankruptcy proceeding, which proceeding is not dismissed within 60 days after
the filing thereof; or

(4)                                  If the Wholesale Marketing Agreement is
terminated by reason of breach thereof by the Wholesale Marketer.

(c)                                  Termination by Reason of Expiration or
Termination of Guaranty Agreement.

Unless earlier terminated under Sections 10.01(a) or (b), this Agreement shall
remain in full force and effect until May 1, 2005. Thereafter, this Agreement
shall automatically renew for additional one-year periods unless either party
shall give the other notice of nonrenewal at least 90 days prior to the
expiration of the then-effective term.

(d)                               Effect of Termination.

(1)                                  In the event of termination under any of
Sections 10.01(a)(1), (2), or (3) or 10.01(b)(1), (2), or (3), neither party
shall have any further obligations to purchase or sell Loans under this
Agreement, but the nonbreaching party shall have whatever remedies are provided
by law.

(2)                                  In the event of termination under Section
10.01(a)(4), 10.01(b)(4), or 10.01(c), the Agreement (i) shall continue in full
force and effect with respect to Start Education Conforming Loans made prior to
such termination until the expiration of the Option Period of all Loans
guaranteed pursuant to the Guaranty Agreement, and (ii) FMC or a designee
Purchaser Trust has the right to purchase any Start Education Conforming Loans
originated prior to such termination, on the terms set forth in this Agreement,
until the end of the Option Period with respect to such loans.

(3)                                After termination of this Agreement, certain
obligations hereunder shall survive as provided in Article VI hereof.

35


--------------------------------------------------------------------------------


(4)                                  After notice of termination or expiration
of this Agreement is given (including, without limitation, notice under section
10.02), the parties shall meet to develop a transition plan to deal with
applications and approved loans that have not been fully processed and/or
funded. Such plan shall require all parties to fulfill any legal commitments
already made to borrowers or applicants. Subject in all cases to binding legal
rights of borrowers, unless termination notice has been given under Sections
10.01(a)(4) or 10.01(b), Program Lender shall continue to process applications
until an agreed date not later than 30 days before the effective date of
termination, approvals shall cease to be granted on an agreed date not later
than 15 days before termination, and loan disbursements shall be completed not
later than 90 days after termination. In the case of a termination notice given
under subsections 10.01(a)(4) or 10.01(b), Program Lender may elect to take only
those further actions as are required to fulfill the legal rights of borrowers
and applicants.

10.02.                  Effect of Change in Control or Other Transaction
Involving Program Lender.   If Program Lender consolidates with or merges into
another person or entity, or conveys, transfers, or leases all or substantially
all of its property to any person or entity, or any person or entity
consolidates with or merges into Program Lender or conveys, transfers, or leases
all or substantially all of its property to Program Lender, FMC may terminate
this Agreement upon [**] prior written notice; provided, however, that prior to
delivering such notice, Program Lender will arrange for FMC to meet with
representatives of the Program Lender’s successor entity and engage in good
faith negotiations for the continuation of this Agreement upon mutually
acceptable terms and conditions.

36


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

WITNESS:

 

CHARTER ONE BANK, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Linda M. Rankey-Froggett

 

Print Name:

 

 

Print Name:

Linda M. Rankey-Froggett

 

 

 

Title:

Production Manager

 

 

 

 

 

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

 

 

By:

/s/ Donald R. Peck

 

Print Name:

 

 

Print Name:

Donald R. Peck

 

 

 

Title:

EVP and CFO

 

37


--------------------------------------------------------------------------------


Note Purchase Agreement

Index to Exhibits

Exhibit A                               Pool Supplement

Exhibit B                                 Co-Lender Indemnification Agreement

38


--------------------------------------------------------------------------------


EXHIBIT A TO NOTE PURCHASE AGREEMENT

[Form of Pool Supplement]

This Pool Supplement (“Supplement”) is entered into pursuant to and forms a part
of that certain Note Purchase Agreement (the “Agreement”) dated as
of                  , by and between The First Marblehead Corporation (“FMC”)
and [Bank Name].  This Supplement is
dated                               ,                .  Capitalized terms used
in this Supplement without definitions have the meaning set forth in the
Agreement.

Article 1:  Purchase and Sale.

In consideration of the Minimum Purchase Price set forth in Schedule 1 attached
hereto, Program Lender hereby transfers, sells, sets over and assigns to [name
of purchasing entity] (“Purchaser Trust”), upon the terms and conditions set
forth in the Agreement (which are incorporated herein by reference with the same
force and effect as if set forth in full herein), each Start Education
Conforming Loan described in the attached Schedule 2 (“the Transferred Start
Education Loans”) along with all of Program Lender’s rights under the Guaranty
Agreement relating to the Transferred Start Education Loans.  Program Lender
hereby transfers and delivers to the Purchaser Trust each Start Education Note
evidencing such Start Education Conforming Loan and all Origination Records
relating thereto, in accordance with the terms of the Agreement.  Purchaser
Trust hereby purchases said Start Education Notes on said terms and conditions.

Article 2:  Price.

The amounts paid pursuant to this Supplement are the Minimum Purchase Price. 
“Minimum Purchase Price” shall mean the sum of those amounts set forth in
Section 2.04 of the Agreement.

Article 3:  Representations and Warranties.

3.01.                        By Program Lender.

Program Lender repeats the representations and warranties contained in Section
5.02 of the Agreement and confirms the same are true and correct as of the date
hereof with respect to the Agreement and to this Supplement.

3.02.                        By Purchaser Trust.

The Purchaser Trust hereby represents and warrants to the Program Lender that at
the date of execution and delivery of this Supplement by the Purchaser Trust:

39


--------------------------------------------------------------------------------


(a)                                  The Purchaser Trust is duly organized and
validly existing as a business trust under the laws of the State of Delaware
with the due power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted, and had at all relevant times, and has, the power, authority and
legal right to acquire and own the Transferred Start Education Loans.

(b)                                 The Purchaser Trust is duly qualified to do
business and has obtained all necessary licenses and approvals, in all
jurisdictions in which the ownership or lease of property or the conduct of its
business shall require such qualifications.

(c)                                  The Purchaser Trust has the power and
authority to execute and deliver this Pool Supplement and to carry out its
respective terms; the Purchaser Trust has the power and authority to purchase
the Transferred Start Education Loans and rights relating thereto as provided
herein from the Program Lender and the Purchaser Trust has duly authorized such
purchase from the Program Lender by all necessary action; and the execution,
delivery and performance of this Pool Supplement has been duly authorized by the
Purchaser Trust by all necessary action on the part of the Purchaser Trust.

(d)                                 This Pool Supplement, together with the
Agreement of which this Supplement forms a part, constitutes a legal, valid and
binding obligation of the Purchaser Trust, enforceable in accordance with its
terms.

(e)                                  The consummation of the transactions
contemplated by the Agreement and this Supplement and the fulfillment of the
terms hereof do not conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time) a default
under, the governing instruments of the Purchaser Trust or any indenture,
agreement or other instrument to which the Purchaser Trust is a party or by
which it is bound; or result in the creation or imposition of any lien upon any
of its properties pursuant to the terms of any such indenture, agreement or
other instrument; or violate any law or any order, rule or regulation applicable
to the Purchaser Trust of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Purchaser Trust or its properties.

(f)                                    There are no proceedings or
investigations pending, or threatened, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Purchaser Trust or its properties: (1) asserting the invalidity of the
Agreement or this Pool Supplement, (2) seeking to prevent the consummation of
any of the transactions contemplated by the Agreement or this Pool Supplement,
or (3) seeking any determination or ruling that is likely to materially or
adversely affect the performance by the Purchaser Trust of its obligations
under, or the validity or enforceability of the Agreement or this Pool
Supplement.

40


--------------------------------------------------------------------------------


Article 4:  Cross Receipt.

Program Lender hereby acknowledges receipt of the Minimum Purchase Price. 
Purchaser Trust hereby acknowledges receipt of the Transferred Start Education
Loans included in the Pool.

Article 5:  Assignment of Origination, Guaranty and Servicing Rights.

Program Lender hereby assigns and sets over to Purchaser Trust any claims it may
now or hereafter have under the Guaranty Agreement [the Origination Agreement,]
and the Servicing Agreement to the extent the same relate to the Transferred
Start Education Loans described in Schedule 2, other than any right to obtain
servicing after the date hereof.  It is the intent of this provision to vest in
Purchaser Trust any claim of Program Lender relating to defects in
[origination,] guaranty, or servicing of the loans purchased hereunder in order
to permit Purchaser Trust to assert such claims directly and obviate any need to
make the same claims against Program Lender under this Agreement.

Article 6: Owner Trustee.

It is expressly understood and agreed by the parties hereto that (a) this Pool
Supplement is executed and delivered by
                                                                                    (the
“Owner Trustee”) not individually or personally, but solely as owner trustee of
the Purchaser Trust under the Trust Agreement dated as
of                                             ,
with                                  , in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Purchaser Trust are
made and intended not as personal representations, undertakings and agreements
by the Owner Trustee, but are made and intended for the purpose for binding only
the Purchaser Trust, (c) nothing herein contained shall be construed as creating
any personal or individual liability on the Owner Trustee, to perform any
covenant either expressed or implied contained herein, all such liability, if
any, being expressly waived by the parties hereby and by any person claiming by,
through, or under the parties hereto, and (d) under no circumstances shall the
Owner Trustee be personally liable for the payment of any indebtedness or
expenses of the Purchaser Trust or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the
Purchaser Trust under this Supplement or any other documents related to the
Start Education Notes.

41


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Supplement to be executed as of
the date set forth above.

THE FIRST MARBLEHEAD CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PURCHASER NAME:

 

 

 

 

 

By: OWNER TRUSTEE

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

PROGRAM LENDER:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

42


--------------------------------------------------------------------------------


Schedule 1 to Pool Supplement

(SAMPLE)

SETTLEMENT SCHEDULE

FMC 200  -CP-  

PROGRAM NAME LOANS

# of Loans

 

Total Principal

 

Accrued Interest at Note Rate

 

 

 

 

 

 

 

43


--------------------------------------------------------------------------------


EXHIBIT B TO NOTE PURCHASE AGREEMENT

[Form of Co-lender Indemnification Agreement]

THIS CO-LENDER INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of [DATE],
by and between [Names and Addresses of Co-Lenders] (“Co-Lender”), and [LENDER
NAME] (“Program Lender”), a [type of bank] organized under the laws of
the                                                   , with its headquarters
and principal place of business located at                          (Co-Lender
and [Lender Name] are sometimes collectively referred to as the “Lenders” and
are each sometimes severally referred to as a “Lender”).

RECITALS

A.                                   The Lenders are participants in certain
private education loan programs to pay the costs of attending institutions of
education which are themselves participants in the TERI Program (the
“Participating Institutions”) whereunder such loans (the “TERI Loans”) are
guaranteed by The Education Resources Institute, Inc. (“TERI”) (collectively,
the “TERI Programs”).

B.                                     Each of the Lenders, individually, have
entered into an agreement (each, a “Purchase Agreement”) with The First
Marblehead Corporation or The National Collegiate Trust, pursuant to which
Purchase Agreements such Lenders have agreed to sell certain TERI Loans to [Name
of Purchasing Entity] (the “Purchaser Trust”), each such purchase to be funded
through the issuance and sale of certificates, bonds or other evidences of
indebtedness, the repayment of which are supported by such TERI Loans (the
“Subject Securitization Transaction”).

C.                                     As a condition precedent to the
obligation of each Lender to consummate the sale of TERI Loans originated by
them to the Purchaser Trust, all Lenders whose TERI Loans will be included in
the Subject Securitization Transaction are required to execute and deliver to
the other Lenders requesting same a copy of this Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

REPRESENTATIONS AND WARRANTIES

1.01.                        Each Lender represents and warrants to each other
Lender requesting this Agreement, as to itself, that as of the date hereof:

44


--------------------------------------------------------------------------------


(a)                                  It is a national banking association, duly
organized, validly existing and in good standing under the laws of the United
States and has the power and authority to originate and/or hold TERI Loans, to
consummate the transaction contemplated by the Purchase Agreement to which it is
a party, and to execute and deliver and perform its obligations under this
Agreement;

(b)                                 This Agreement has been duly authorized,
executed and delivered and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms except as enforceability may
be limited by (a) the receivership, conservatorship and similar supervisory
powers of bank regulatory agencies generally, as well as bankruptcy, insolvency,
liquidation, receivership, moratorium, reorganization or other similar laws
affecting the enforcement of the rights of creditors; (b) general principles of
equity (including availability of equitable remedies), whether enforcement is
sought in a proceeding in equity or at law; and (c) applicable securities laws
and public policy considerations underlying the securities laws to the extent
that such public policy considerations limit the enforceability of the
provisions of this Agreement which purport to provide indemnification with
respect to securities law liabilities;

(c)                                  Each TERI Loan included in the Subject
Securitization Transaction originated by it is the valid, binding and
enforceable obligation of the borrower executing the same, and of any cosigner
thereto, enforceable against the borrower and cosigner thereunder in accordance
with its terms except as enforceability may be affected by bankruptcy,
insolvency, moratorium or other similar laws affecting the rights of creditors
generally and by equitable principles;

(d)                                 At the time of origination, each TERI Loan
included in the Subject Securitization Transaction originated by it and any
accompanying notices and disclosures conforms in all material respects to all
applicable state and federal laws, rules and regulations and the origination
thereof was conducted in material compliance with all applicable state and
federal laws concerning the actions of the Lender, including, without
limitation, the Equal Credit Opportunity Act;

(e)                                  At the time of origination, each TERI Loan
included in the Subject Securitization Transaction originated by it is in
compliance in all material respects with any applicable usury laws at the time
made and as of the time of sale to the Purchaser Trust pursuant to the Purchase
Agreement to which Lender is a party; and

(f)                                    The respective Lender has no actual
knowledge of any defense to payment with respect to any TERI Loan included in
the Subject Securitization Transaction originated by it nor is there any action
before any state or federal court, administrative or regulatory body, pending
against the Lender with regard to its TERI Loans in which an adverse result
would have a material adverse effect upon the validity or enforceability of its
TERI Loans.


ARTICLE 2

INDEMNIFICATION

2.01.                        Cross-Indemnification.  Each Lender (an
“Indemnifying Party”) hereby agrees to indemnify, hold harmless and defend each
other and such other Lender’s respective officers,

45


--------------------------------------------------------------------------------


directors, employees, attorneys, agents (not including any Participating
Institution or the servicer of any TERI Loan) and each person who controls such
other Lender within the meaning of either Section 15 of the Securities Act of
1933, as amended, or Section 20 of the Securities Exchange Act of 1934, as
amended (collectively and severally, the “Indemnified Parties”), from and
against any and all claims, obligations, penalties, actions, suits, judgments,
costs, disbursements, losses, liabilities and/or damages (including, without
limitation, reasonable external attorneys’ fees and the allocated costs of
internal salaried attorneys) of any kind whatsoever which may at any time be
imposed on, assessed against or incurred by any such Indemnified Party in any
way relating to or arising out of the material inaccuracy or incompleteness of
any representation or warranty made by the Indemnifying Lender hereunder or the
material inaccuracy or incompleteness of any representation or warranty made by
the Indemnifying Lender to any Participating Institution in connection with the
TERI Program or the Subject Securitization Transaction.  The indemnity provided
by each Indemnifying Lender hereunder is in addition to any liability which such
Lender may otherwise have to the Indemnified Parties, at law, in equity or
otherwise, in connection with the Subject Securitization Transaction.

2.02.  Procedure for Indemnification.  In case any proceeding (including any
governmental investigation) shall be instituted against any Indemnified Party in
respect of which indemnity is sought pursuant to Section 2.01, such Indemnified
Party shall promptly notify the applicable Indemnifying Party in writing.  The
Indemnifying Party, upon request of the Indemnified Party, shall acknowledge its
obligation, subject to the terms hereof, to indemnify the Indemnified Party in
writing and shall retain counsel reasonably satisfactory to the Indemnified
Party to represent the Indemnified Party and any others the Indemnifying Party
may designate in such proceeding and the Indemnifying Party shall pay the fees
and disbursements of such counsel related to such proceeding, within a
reasonable period of time after such fees and disbursements are billed by such
counsel.  If the Indemnifying Party fails to acknowledge its obligation, subject
to the terms hereof, to indemnify in writing or fails to retain such counsel
within a reasonable period of time after such notice was given, then the
Indemnified Party shall have the right to retain its own counsel, and the fees
and expenses of such counsel shall be at the expense of the Indemnifying Party. 
In any such proceeding, any Indemnified Party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Party unless (a) the preceding sentence is applicable, (b)
the Indemnifying Party and the Indemnified Party shall have mutually agreed to
the retention of such counsel or (c) the named parties to any such proceeding
(including any impleaded parties) include both the Indemnifying Party and the
Indemnified Party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. 
It is understood that the Indemnifying Party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm (in addition to any
local counsel) for all such Indemnified Parties, and that all such fees and
expenses shall be reimbursed as they are incurred.

2.03.  Settlements of Proceedings.  The Indemnifying Party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the Indemnifying Party agrees to indemnify the Indemnified Party from and
against any loss or liability by reason of such settlement or judgment.

46


--------------------------------------------------------------------------------


No Indemnifying Party, without the prior written consent of the Indemnified
Party, shall effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject of such proceeding.


ARTICLE 3

MISCELLANEOUS

3.01.  Notices.  All demands, notices and communications upon or to any Lender
under this Agreement shall be in writing, personally delivered or mailed by
certified mail, return receipt requested, to such Lender at its address set
forth below or to such other address as may hereafter be furnished by such
Lender to the other Lenders hereunder in writing, and shall be deemed to have
been duly given upon receipt.

 

If to Co-Lender:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If to Program Lender:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.02.  Successors and Assigns.  This Agreement is binding on the Lenders and
their respective successors and assigns.  No Lender shall assign its rights or
obligations under this Agreement without the prior written consent of all other
Lender hereunder, other than to its wholly owned affiliate, and any assignment
in violation of this prohibition shall be automatically deemed null and void.

47


--------------------------------------------------------------------------------


3.03.  Arbitration. The parties acknowledge that this Agreement evidences a
transaction involving interstate commerce.  Any controversy or claim arising out
of or relating to this Agreement, or the breach of the same, shall be settled
through consultation and negotiation in good faith and a spirit of mutual
cooperation for up to fifteen (15) days commencing on the date when one party
gives written notice to the other party of any controversy or claim.  However,
if those attempts fail, the parties agree that any misunderstandings or disputes
arising from this Agreement shall be decided by binding arbitration which shall
be conducted, upon request by either party, in New York, New York or such other
mutually agreed upon location, before one (1) arbitrator designated by the
American Arbitration Association (the “AAA”), in accordance with the terms of
the Commercial Arbitration Rules of the AAA, and, to the maximum extent
applicable, the United States Arbitration Act (Title 9 of the United States
Code).  Notwithstanding anything herein to the contrary, either party may
proceed to a court of competent jurisdiction to obtain equitable relief at any
time.

3.04.                        Severability.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

3.05.                        Counterparts.  This Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

3.06.                        Headings.  The headings of the various Articles and
Sections herein are for convenience of reference only and shall not define or
limit any of the terms or provisions hereof.

3.07.                        Amendment.  This Agreement may not be amended nor
terms or provisions hereof waived unless such amendment or waiver is in writing
and signed by all parties hereto.

3.08.                        No Waiver.  No delay or failure by any party to
exercise any right, power or remedy hereunder shall constitute a waiver thereof
by such party, and no single or partial exercise by any party of any right,
power or remedy shall preclude other or further exercise thereof or any exercise
of any other rights, powers or remedies.

3.09.                        Entire Agreement.  This Agreement embodies the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings
relating to the subject matter hereof and thereof.

3.10.                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York
without regard to its conflict of laws doctrine.

48


--------------------------------------------------------------------------------


3.11.                        No Third Party Beneficiaries.  This Agreement is
made and entered into for the protection and legal benefit of the parties
hereto, their permitted successors and assigns, and each and every Indemnified
Party, and no other person shall be a direct or indirect beneficiary of, or have
any direct or indirect cause of action or claim in connection with, this
Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

CO-LENDER(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

 

 

[LENDER NAME]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

Title:

 

 

49


--------------------------------------------------------------------------------